DETAILED ACTION
Election/Restrictions
Claims 2-4, 24-27 and 29-36 are allowable. The restriction requirement among groups I-V, as set forth in the Office action mailed on October 7, 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of October 7, 2020 is withdrawn. Claims 5-6, 8-9 and 12, directed to methods of stabilizing RNAs or protein expression are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 

Authorization for this examiner’s amendment was given in an interview with Mark D. Marsden on March 10, 2022.

The application has been amended as follows: 

Amend claim 2 as follows:
2. A method of generating a polynucleotide, comprising: 
(a) preparing a linear vector comprising:
(i) obtaining a linear plasmid comprising a first telomere and a first nucleic acid comprising an endonuclease recognition site,
(ii) obtaining a second nucleic acid comprising at least 130 consecutive thymine nucleotides, wherein the second nucleic acid is double-stranded, and
(iii) inserting the second nucleic acid into the linear plasmid such that said second nucleic acid comprises an endonuclease cleavage site located within the plurality of thymine nucleotides or within 40 consecutive nucleotides from the 5’ terminal thymine of the plurality of thymine nucleotides, 
said first nucleic acid is covalently linked to said second nucleic acid at one end of said second nucleic acid, and
said endonuclease recognition site is within 55 consecutive nucleotides of the endonuclease cleavage site, thereby preparing the linear vector; and 


Amend claim 9 as follows:
9. [[A]]An in vitro of stabilizing an RNA during 
	performing the method of claim 3;
	introducing the polynucleotide into a cell; and
	culturing the cell for a period of at least 1 hour and at a temperature in a range from 30oC to 37oC.

	Amend claim 33 as follows:
33. The method of claim 2, wherein step (a)(iii) further comprises inserting into the linear plasmid an additional double-stranded nucleic acid comprising a plurality of consecutive thymine nucleotides.

	Amend claim 34 as follows:
34. A method of generating a polynucleotide, comprising:
(a) preparing a linear vector comprising: 
(i) obtaining a linear plasmid comprising a telomere, 
(ii) obtaining a double-stranded nucleic acid comprising at least 130 consecutive thymine nucleotides, and 
linear plasmid, thereby preparing the linear vector; and 
 	(b) contacting the linear vector with a polymerase in the presence of nucleotides, thereby generating the polynucleotide.

Amend claim 36 as follows:
36. The method of claim 34, wherein step (a)(iii) further comprises inserting into the linear plasmid an additional double-stranded nucleic acid comprising a plurality of consecutive thymine nucleotides.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant has amended the claims to recite steps defining how the linear vector is made. Although Sahin et al. teaches a similar linear vector, Sahin et al. does not specify how the vector is made. Additionally, Applicant has provided evidence that indicates that Sahin et al. adds the polyT sequence through chemical addition and not by inserting double stranded nucleic acids comprising at least 130 consecutive thymine nucleotides as claimed. Therefore, the claims are free of the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter
Claims 2-6, 8-9, 12, 24-27 and 29-36 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO GALISTEO GONZALEZ whose telephone number is (571)270-1010. The examiner can normally be reached M-F 7:00am-4:30pm PST, out every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on (571) 272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTONIO GALISTEO GONZALEZ/Primary Examiner, Art Unit 1636